Citation Nr: 0945575	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic headaches with dizziness and sleeplessness.




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

As to claims of service connection for spine disabilities, 
the Board notes that the August 2005 rating decision did not 
consider the cervical spine disability.  However, after the 
Veteran indicated in his September 2007 VA Form 9 that he was 
seeking service connection for both the cervical and lumbar 
spines, the RO in the May 2009 supplemental statement of the 
case recharacterized the issue on appeal as encompassing all 
back disabilities and continued the denial of the claims.  
Given the above history, the Board finds that the scope of 
the issues on appeal includes service connection for a 
cervical spine disability and a lumbar spine disability.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); West v. 
Brown, 7 Vet. App. 329 (1995) (en banc) (noting that an 
appeal of a service connection claim includes all benefits 
that potentially stem from the essential elements of the 
claim); but see Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(stating that "where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative").  The Board has, therefore, 
characterized the issues on appeal as they appear on the 
first page of this decision.

The issues of service connection for tinnitus and bilateral 
hearing loss, and an initial compensable rating for 
posttraumatic headaches with dizziness and sleeplessness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that a left ankle disability was present 
in-service, arthritis of the left ankle manifested to a 
compensable degree in the first post-service year, or that a 
left ankle disability is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that a cervical spine disability was 
present in-service, arthritis of the cervical spine 
manifested to a compensable degree in the first post-service 
year, or that a cervical spine disability is related to 
service.

3.  The preponderance of the competent and credible evidence 
is against finding that a lumbar spine disability was present 
in-service, arthritis of the lumbar spine manifested to a 
compensable degree in the first post-service year, or that a 
lumbar spine disability is related to service.

4.  The preponderance of the competent and credible evidence 
is against finding that a psychiatric disorder was present 
in-service, a psychosis manifested to a compensable degree in 
the first post-service year, or that a psychiatric disorder 
is related to service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred or aggravated by 
active service nor may arthritis of the left ankle be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  A cervical spine disability was not incurred or 
aggravated by active service nor may arthritis of the 
cervical spine be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  A lumbar spine disability was not incurred or aggravated 
by active service nor may arthritis of the lumbar spine be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

4. A psychiatric disorder was not incurred or aggravated by 
active service nor may a psychosis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in January 
2005, prior to the August 2005 rating decision, along with 
the written notice provided in November 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was 
not provided complete 38 U.S.C.A. § 5103(a) notice prior to 
the adjudication of his claim in August 2005, providing him 
with adequate notice in November 20007, followed by a 
readjudication of the appeal in the May 2009 supplemental 
statement of the case, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the August 2005 rating 
decision, the July 2007 statement of the case, and the May 
2009 supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom.  Peake v. Sanders, 128 S.Ct. (2008); rev'd, Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including the Veteran's records held 
by the Social Security Administration (SSA) in connection 
with his claim for disability benefits.  

As to the claims of service connection for a left ankle 
disability, a cervical spine disability, and a psychiatric 
disorder, the record also shows that the Veteran was afforded 
VA examinations in July 2005 and/or in December 2008 which 
are adequate to adjudicate these issues because the examiner 
provided medical opinions as to the origins or etiology of 
the Veteran's disabilities as well as a rationale for these 
opinions.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 
Vet App 303 (2007).  

While the Veteran was not provided a VA examination in 
connection with his claims of service connection for cervical 
and lumbar spine disabilities, the Board finds that a remand 
for a VA examination is not required when, as in this appeal, 
the service treatment records are negative for any diagnosed 
disorder or injury and the record is negative for the claimed 
disorders for many decades after the claimant's separation 
from active duty.  See 38 U.S.C.A. § 5103A(d); Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his left ankle disability, cervical 
spine disability, lumbar spine disability, and psychiatric 
disorder were caused by his military service. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis and sensor neural hearing loss, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty was 
armor crew member.  Moreover, the Veteran is both competent 
and credible to report on the fact that he fell off of a tank 
and had subsequent neck and back pain as well as had exposure 
to noise while on active duty.  Buchanan, supra; Jandreau, 
supra; Charles v. Principi, 16, Vet. App. 370 (2002).  
Therefore, the Board will concede that he fell off of a tank 
and had subsequent neck and back pain as well as was exposed 
to noises while on active duty.  

Service treatment records dated from December 1974 to July 
1976 show the Veteran's complaints and/or treatment for left 
Achilles tendon pain, left ankle pain diagnosed as a possible 
chip but without x-rays being taken because they were refused 
by the claimant, and left ankle and left foot pain.  

However, the October 1976 separation examination was negative 
for complaints or diagnosis of a left ankle disability.  
Moreover, service treatment records, including the October 
1976 separation examination, were negative for any 
complaints, diagnoses, or treatment for a cervical spine or 
lumbar spine injury or disability or a psychiatric disorder.  

Therefore, the Board finds that any neck and back pain 
following his fall from a tank, any left ankle disability in 
service were transient in nature.  Accordingly, entitlement 
to service connection for a left ankle disability, a cervical 
spine disability, a lumbar spine disability, and a 
psychiatric disorder based on in-service incurrence must be 
denied despite the fact that the Veteran felt neck and back 
pain after a fall from a tank, and was treated for left lower 
extremity problems while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1976 and first 
indication of a left ankle disability in 2003, cervical spine 
and lumbar spine disabilities in 2001, and a psychiatric 
disorder in 2004 to be compelling evidence against finding 
continuity.  Put another way, the at least two decade gap 
between the Veteran's discharge from active duty and the 
first evidence of any of the claimed disorders weighs heavily 
against his claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (finding that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (stating that a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had pain 
in his neck and low back, and feeling sad since service.  See 
Buchanan, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).  However, upon review of the claims folders, the 
Board finds that the Veteran's assertions that he has had 
these problems since service are not credible.  In this 
regard, his claims are contrary to what is found in the in-
service and post-service medical records, including the 
October 1976 separation examination.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for any of the claimed disorders for 
decades following his separation from active duty, than the 
Veteran's claims.  Therefore, entitlement to service 
connection for a left ankle disability, a cervical spine 
disability, a lumbar spine disability, and a psychiatric 
disorder based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's left ankle disability, cervical spine disability, 
lumbar spine disability, and/or a psychiatric disorder and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  The July 2005 VA joints examiner opined 
that the Veteran's current left lower extremity problems was 
arthritis of the left foot and this was not caused by his in-
service tendonitis.  Likewise, the December 2008 VA 
psychiatric examiner opined that the Veteran's only 
psychiatric disorder was a depressive disorder and it was not 
due to his military service.  These opinions are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (noting that 
VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  Furthermore, as to 
the Veteran's cervical and lumbar spine disabilities, the 
Board notes that the record on appeal includes numerous VA 
and private treatment records in which the claimant and his 
healthcare examiners attribute these disabilities to his two 
post-service motor vehicle accidents in 1989 and 1994 as well 
as to his post-service work injury in either 2001 or 2002.  
These opinions are also not contradicted by any other medical 
opinion of record.  See Colvin, supra.  

As to the Veteran's claims that his left ankle disability, 
cervical spine disability, lumbar spine disability, and 
psychiatric disorder were caused by his military service, 
including his in-service fall from a tank, and left ankle 
injury, the Board finds that these conditions may not be 
diagnosed by their unique and readily identifiable features 
and therefore the presence of the disorders are a 
determination "medical in nature" and not capable of lay 
observation.  Charles, supra.  Therefore, since laypersons 
are not capable of opining on matters requiring medical 
knowledge, the Board finds that their opinions that these 
disabilities were caused by service not credible.  Routen, 
supra; see also Bostain, supra.   Moreover, as to the claims 
of service connection for a left ankle disability and a 
psychiatric disorder, the Board places greater probative 
value on the July 2005 VA joints examiner's and December 2008 
VA psychiatric examiner's opinion which found that these 
disabilities were not caused by his military service after an 
examination of the claimant and a review of the record on 
appeal than the Veteran's claims.

Based on the discussion above, the Board also finds that 
service connection for left ankle disability, cervical spine 
disability, lumbar spine disability, and psychiatric disorder 
is not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for a 
diagnosis of arthritis of the left ankle, cervical spine, 
and/or lumbar spine; or a psychosis in the first post service 
year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for left 
ankle disability, cervical spine disability, lumbar spine 
disability, and psychiatric disorder.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left ankle disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a psychiatric disorder is denied.


REMAND

As to the claims for service connection for tinnitus and 
bilateral hearing loss, the Board notes that service 
treatment records noted left ear hearing loss.  A July 2005 
VA examiner found that tinnitus and hearing loss were related 
to service noting documented hearing loss in the claims file 
and in-service head injury.  However, in a subsequent 
December 2008 examination report, that same examiner recanted 
his earlier opinion and found that the Veteran's disabilities 
were not related to service noting that the examination 
report at service separation was normal.  The examiner 
offered no rationale for the change in medical opinion nor 
did he address the in-service notations of left ear hearing 
loss.  The Board notes that once VA undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Accordingly, a new medical 
opinion is necessary to make a determination in these 
matters.

As to the claim for a higher evaluation for posttraumatic 
headaches with dizziness and sleeplessness, the Board notes 
that the criteria for rating traumatic brain injuries (TBI) 
was changed during the pendency of the appeal and the RO 
conceded that the new TBI regulations were applicable to the 
current appeal, provided him with a VA examination in 
December 2008 to obtain medical evidence which would allow it 
to rate his disability under the new TBI regulations, and 
rated the claimant's disability under the new TBI 
regulations.  See 73 Fed. Reg. 54,693, 54,705 (Sept. 23, 
2008); 73 Fed. Reg. 69,554 (Nov. 19, 2008) (codified at 38 
C.F.R. § 4.124a, Diagnostic Code 8045).  

Initially, the Board notes that the new TBI regulations only 
apply to applications for benefits received by VA on or after 
October 23, 2008.  Id.  Nonetheless, the Board finds that 
since the RO conceded that the Veteran's posttraumatic 
headaches with dizziness and sleeplessness was ratable under 
the new TBI regulations and did in fact rate them under this 
criteria, it would do the Veteran a disservice to not 
consider these regulations when adjudicating his claim.  

Next, the Board finds that since the RO undertook to provide 
the Veteran with a VA examination, it was beholden to make 
certain that that examination was adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  However, the December 
2008 VA TBI examination is not adequate to rate the 
claimant's posttraumatic headaches with dizziness and 
sleeplessness under the new TBI regulations.  See post-
October 23, 2008, AMIE worksheet for rating TBIs.  
Accordingly, the Board finds that a remand for a new TBI 
examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).  

In readjudicating the claim, the RO should be mindful of the 
fact that as per the Court's holding in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) old Diagnostic Code 8045 can 
be used to rate the severity of the Veteran's adverse 
symptomatology for the entire appeals period and new 
Diagnostic Code 8045 can be used to rate the severity of his 
adverse symptomatology only from October 23, 2008.  The RO 
should also be mindful of the fact that as per the Court's 
holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) it 
should consider whether the claimant is entitled to separate 
ratings for headaches, dizziness, and sleeplessness at any 
time during the appeal period.

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.	If possible, the RO/AMC should 
arrange for the same examiner who 
rendered the July 2005 and December 
2008 VA examination reports to 
reconcile the differing opinions he 
proffered therein as to the 
relationship between 
tinnitus/hearing loss and service.  
The examiner is asked to provide a 
detailed rationale for his change in 
opinion between the two reports, and 
he should also address the in-
service notations of left ear 
hearing loss.  The claims folder 
must be reviewed in conjunction with 
the examination report and the 
examiner should indicate on the 
examination report that such a 
review was conducted. 

If the same examiner is not 
available, another examiner should 
be asked to review the claims folder 
and determine whether there is 50 
percent probability or greater that 
tinnitus and/or hearing loss are 
related to service, taking into 
account the in-service notations of 
left ear hearing loss.  The examiner 
must provide supporting rationale 
and address contradictory evidence 
of record.  If the reviewing 
examiner finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, 
such should be accomplished.  The 
claims folder must be reviewed in 
conjunction with the examination 
report and the examiner should 
indicate on the examination report 
that such a review was conducted.

2.	The RO/AMC should arrange for the 
Veteran to be provided with a TBI 
examination.  The claim's folders 
are to be provided to the examiner 
for review in conjunction with the 
examination.  Thereafter, in 
accordance with the pre and post-
October 23, 2008, AMIE worksheets 
for rating TBIs the examiner should 
provide a detailed statement of the 
nature and extent of all adverse 
symptomatology.  

a.  In addition to any other information 
requested in the pre-October 23, 2008, 
AMIE worksheet for rating TBIs, the 
examiner should provide an opinion as to 
the following:

i.  Are the Veteran's adverse 
symptomatology purely subjective? 

ii.  As to the headaches, are they 
manifested by characteristic 
prostrating attacks averaging one in 
two months over the last several 
months; averaging once a month over 
last several months warrants; or 
with very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability?

iii.  As to the dizziness, is it 
manifested by hearing impairment 
with vertigo less than once a month, 
with or without tinnitus; hearing 
impairment with attacks of vertigo 
and cerebellar gait occurring from 
one to four times a month, with or 
without tinnitus; or hearing 
impairment with attacks of vertigo 
and cerebellar gait occurring more 
than once weekly, with or without 
tinnitus?

b.  In addition to any other information 
requested in the post-October 23, 2008, 
AMIE worksheet for rating TBIs, the 
examiner should provide an opinion as to 
the Veteran's "Level of Impairment" on 
a scale of 0 to 3 or Total (with 0 being 
the best and 3 being the worst except for 
a total impairment) for each of the 
"Facets of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise 
Classified" for the post October 23, 
2008, time period.

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra.  Also see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).

3.  The RO/AMC should thereafter 
readjudicate the claim.  Such 
readjudication should take into account 
pre and post-October 23, 2008, Diagnostic 
Code 8045 as well as consider whether the 
claimant is entitled to separate ratings 
for headaches, dizziness, and 
sleeplessness at any time during the 
appeal period.  Such readjudication 
should also take into account whether 
"staged" ratings are appropriate.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
If any of the benefits sought on appeal 
remain denied, the AMC/RO should issue a 
supplemental statement of the case to the 
Veteran and he should be given an 
opportunity to respond before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


